Case 1:20-cv-11501-RGS Document 37 Filed 01/28/21 Page 1 of 3

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

JENNIFER ROOT BANNON, as the Special )

Personal Representative of the Estate of Juston )

Root )

PLAINTIFF )

)

Vv. ) Civil Action
) No. 1:20-cv-11501-RGS
)

BOSTON POLICE OFFICERS DAVID GODIN )
JOSEPH McMENAMY, LEROY FERNANDEZ,)
BRENDA FIGUEROA and COREY JAMES _)

 

)

MASSACHUSETTS STATE TROOPER PAUL )
CONNEELY; and )
)

THE CITY OF BOSTON, MASSACHUSETTS )
DEFENDANTS )

)

INITIAL DISCLOSURE OF

DEFENDANT MASSACHUSETTS STATE TROOPER PAUL CONNEELY
PURSUANT TO F.R.C.P. 26(a)

 

NOW COMES Defendant Massachusetts State Trooper Paul Conneely (hereinafter “Defendant
Conneely”), who makes his initial disclosure pursuant to Rule 26(a) of the Federal Rules of Civil
Procedure, based upon information, documents, and/or tangible items reasonably available to

him at this time and/or currently in his possession, custody, and/or control as follows:

26(a)(1)(A)(i) Individuals with Discoverable Information;

1. Jennifer Root Bannon: c/o Greenberg, Traurig, LLP, One International Place, Suite
2000, Boston, Ma. 02110; may have information relevant to the allegations in the
Complaint;

2. Paul Conneely; Defendant: c/o Daniel J. Moynihan, PC 271 Main Street Suite 302,
Stoneham, Ma. 02180; may have information relevant to the allegations in the
Complaint;

3. Ziad Kamel, Mass. State Police: 470 Worcester Road, Framingham, Ma. 01970; may
have information relevant to the allegations in the Complaint;

 
Case 1:20-cv-11501-RGS Document 37 Filed 01/28/21 Page 2 of 3

4. Sgt. Adrian Webb-Johnson, Mass. State Police: 470 Worcester Road, Framingham,
Ma. 01970; may have information relevant to the allegations in the Complaint;

5. David Godin; Defendant: c/o City of Boston Law Dept., Room 615, City Hall,
Boston, Ma. 02201; may have information relevant to the allegations in the
Complaint;

6. Joseph McMenamy; Defendant: c/o City of Boston Law Dept., Room 615, City Hall,
Boston, Ma. 02201; may have information relevant to the allegations in the
Complaint;

7. Leroy Fernandes: Defendant: c/o City of Boston Law Dept., Room 615, City Hall,
Boston, Ma. 02201; may have information relevant to the allegations in the
Complaint;

8. Brenda Figueroa; Defendant: c/o City of Boston Law Dept., Room 615, City Hall,
Boston, Ma. 02201; may have information relevant to the allegations in the
Complaint;

9. Corey Thomas; Defendant: /o City of Boston Law Dept., Room 615, City Hall,
Boston, Ma. 02201; may have information relevant to the allegations in the
Complaint;

10. Various members of the Boston Police Dept may have information relevant to the
allegations in the Complaint;

11. Various EMS workers who arrived at the scene; name of service is unknown to
Defendant Conneely at this time; may have information relevant to the allegations in
the Complaint;

12. Numerous witnesses who were interviewed by the Norfolk County District Attorney’s
Office; may have information relevant to the allegations contained in the Complaint;

13. Executive Officer of Public safety and Security of Massachusetts; c/o 1 Ashburton
Place, Site 2133, Boston, Ma. 02108; may have information relevant to the
allegations contained in the Complaint;

14. Various members of the Brookline Police Dept may have information relevant to the
allegations contained in the Complaint;

The Defendant Paul Conneely reserves the right to supplement this list as more
information becomes available to him through discovery.

26(a)(1)(A)(ii) Documents and tangible items supporting defenses

1. Defendant Conneely is in possession of the Norfolk County District Attorney’s Office
Investigative file which can be obtained from the Norfolk County District Attorney at 45
Shawmut Road, Canton, Ma.

Defendant Conneely reserves the right to supplement this disclosure as more information
and documentation becomes available to him through discovery and investigation.

26(a)(1)(A)(iii) Computation of Damages and evidence of the same

1. Not applicable; Defendant Conneely has made no claim for damages.
Case 1:20-cv-11501-RGS Document 37 Filed 01/28/21 Page 3 of 3

26(a)(1)(A)(iv) Insurance Agreements

1. No such agreements are in Defendant Conneely’s possession, custody, and/or control.
See also Mass.Gen.Laws c.258, §9A.

Respectfully submitted,

Defendant Massachusetts State Police,
Trooper Paul Conneely,

By his Attorneys,

/s/ Daniel J. Moynihan
Daniel J. Moynihan (BBO# 546346)
moynihanlaw@verizon.net
Mark A. Russell (BBO# 568943)
attyrussell@attorneymoynihan.com
Law Office of Daniel J. Moynihan, PC
271 Main Street, Suite 302
Stoneham, MA 02180
P: (781) 438-8800
F: (781) 438-8300

CERTIFICATE OF SERVICE

I, Daniel J. Moynihan, hereby certify that this document was sent by electronic mail to to
registered participants as identified on the Notice of Electronic Filing (NEF) and paper copies
will be sent to those indicated as non-registered participants on January 29, 2021.

/s/ Daniel J. Moynihan
